Citation Nr: 1141553	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  02-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a vertebral body fracture at L3 with degenerative changes.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle fracture.

3.  Entitlement to an initial compensable evaluation for hypothyroidism.

4.  Entitlement to an initial compensable evaluation for hammer toes of the right foot, status post surgical correction of digits four and five.

5.  Entitlement to an initial compensable evaluation for hammer toes of the left foot, status post surgical correction of digits four and five.


REPRESENTATION

Appellant represented by:	American Red Cross
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from February 1997 to May 2001.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Thereafter, the Pittsburgh RO acquired jurisdiction over the case as the appellant became a foreign resident.

When this case was before the Board in September 2004, it was decided in part and remanded in part.  It has since been returned to the Board for further appellate action.


REMAND

In September 2004, the Board remanded this case for additional evidentiary development, which included asking the appellant to identify any outstanding medical records pertinent to the claims and for VA examinations of the low back, right ankle, feet, and thyroid disorders.  A copy of the Board's remand decision was mailed to the appellant.  The RO, in a follow-up letter dated in January 2005, informed the appellant that he should submit any pertinent evidence in his possession-to include private medical records or a release for such information.  At that time, the RO further informed the appellant that he would be scheduled for a VA examination and of the consequences for failure to report for a scheduled examination.

The record shows that in December 2007 the RO sought to schedule the appellant for a VA examination, but his whereabouts were unknown.  It was noted that email was returned undeliverable and phone numbers were disconnected or unanswered.

In February 2008, the RO mailed a Supplemental Statement of the Case to the appellant's last known address of record; it was returned by the US Postal Service (USPS) as undeliverable (attempted-not known).  Likewise, notice of the scheduled VA examination set for January 2009 was returned by the USPS as undeliverable (attempted -not known, unable to forward).  The record shows that the RO mailed several notice documents to the appellant in 2008, which were returned to the sender as undeliverable.

In correspondence received by the RO in January 2009, the appellant acknowledged receipt of a Vazquez-Flores notice letter.  The record further shows that the appellant had entered active duty in April 2008 and again in April 2009.  In January 2009, the RO contacted the appellant's financial institution to obtain a current address for the appellant.  An address was provided and the RO sent to the appellant a letter requesting confirmation of the address contacted, informing him that the RO continued to work on his appeal/remand, and that his VA benefits had been terminated due to "Whereabouts Unknown."  The record shows that this letter was not returned as undeliverable, but no responsive correspondence was received from the appellant.

In March 2011, the RO contacted the appellant's mother and she confirmed that the last address used by the RO was correct.  Thereafter, also in March2011, the appellant left a voicemail message with the RO indicating that he was on active duty for at least another 6 months and that he "will make a claim after he returns from AD."  No return phone number was provided.  In a letter dated in March 2011, the RO advised the appellant of the requirements for withdrawal of an appeal and notified him that the appeal would continue if no response was received-including scheduling a VA examination in Germany.

In view of the evidence showing that the appellant's whereabouts are known and because the appellant has not withdrawn his appeal, remand is necessary so that the development initially sought by the Board may be accomplished.  It is noted that the record suggests that the appellant had not received notice of the scheduled VA examination; as such, there is good cause for his prior failure to report for his scheduled VA examination.  See 38 CFR § 3.655.

The Board cautions that VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, claimant's have a responsibility to keep VA apprised of their whereabouts.  Id.; Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, 'there is no burden on the part of the VA to turn up heaven and earth to find him').

In Stegall v. West, 11 Vet. App. 268 (1998), the U.S. Court of Appeals for Veterans Claims held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Here, as the appellant's whereabouts are now known, the development sought may be accomplished and is required by law.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  All medical records from the appellant's period(s) of active duty since May 2001 should be obtained, and the appellant should be advised to submit any pertinent private medical records in his possession or alternatively provide VA with the information necessary to request such records on his behalf.

2.  Then, the appellant should be afforded a VA examination to determine the current degree of severity of his service-connected low back disability.  The claims folder should be available for review.

The examiner should describe all symptomatology due to the service-connected low back disability and to the extent possible distinguish the manifestations of the service- connected disability from those of any other disorder present.  Any indicated studies, including an X- ray study and range of motion testing in degrees, should be performed.  The presence or absence of vertebral deformity should be noted.

The examiner should note the exact measurements for forward flexion, extension, lateral flexion, lateral rotation and specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The examiner should specifically address whether there is localized tenderness, muscle spasm on extreme forward bending; loss of lateral spine motion, unilateral, in a standing position; listing of the whole spine to the opposite side or other abnormality of spinal contour; positive Goldthwaite's sign; abnormal mobility on forced motion, and/or guarding. If guarding or muscle spasm is found, the examiner should indicate whether it is sufficiently severe to result in an abnormal gait.

Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  If this is not feasible, the examiner should so state.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner should so state.

If the lumbosacral spine is ankylosed, the examiner should identify the angle of ankylosis, provide an opinion as to whether it is at a favorable or unfavorable angle, and indicate whether it results in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation or dislocation, or neurologic symptoms due to nerve root stretching.

The examiner should specifically identify any evidence of neuropathy due to the service-connected disability, to include reflex changes, characteristic pain, and muscle spasm.  Any functional impairment of the lower extremities due to the disc disease should be identified, and the examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome, and in particular should assess the frequency and duration of any episodes of acute signs and symptoms of intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  The examiner should also provide an opinion concerning the impact of the service-connected low back disability on the appellant's ability to work.  A complete rationale for all opinions must be provided.

3.  The appellant should be afforded a VA examination to determine the current degree of severity of his service-connected right ankle and bilateral foot disabilities.  The claims folder should be available for review.
All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also identify any numbness and resulting functional impairment due to the service-connected bilateral foot disability, as well as any instability of the right ankle.

The examiner should also provide an opinion concerning the impact of the disabilities on the appellant's ability to work.

A complete rationale for all opinions must be provided.

4.  The appellant should be afforded a VA examination to determine the current degree of severity of his service-connected hypothyroidism.  The claims folder should be available for review.

All indicated studies, including obtaining the levels of circulating thyroid hormones (TSH, T4, T3 by specific assays), should be conducted and findings should be reported in detail. The examiner should be requested to state specifically whether continuous medication is required for control of the appellant's thyroid disability, and all current manifestations of the disease should be described, to include any fatigue, weight gain, constipation, memory problems and cold intolerance.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  

6.  Then, the RO or the AMC should readjudicate the appellant's claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


